DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record or any obvious combination thereof teaches a sheet feed apparatus having a housing, a storage unit, a first rotating body and a second rotating body, a first latch and a second latch, a connecting portion that connects the latches wherein , a case where the storage unit is inserted at a maximum angle with respect to the housing, the first latch portion does not engage with the first rotating body and the second latch portion does not engage with the second rotating body at a time when the first rotating body reaches an engagement position for the first latch portion in the insertion direction and the second rotating body does not reach an engagement position for the second latch portion in the insertion direct and the first latch portion engages with the first rotating body and the second latch portion engages with the second rotating body at a time when the first rotating body reaches the engagement position for the first latch portion in the insertion direction and the second rotating body reaches the engagement position for the second latch portion in the insertion direction as required by claim 1 and its dependent claim 2.
None of the prior art of record or any obvious combination thereof teaches a sheet feed apparatus having a housing, a storage unit, a first rotating body and a second rotating body, a first latch and a second latch, a connecting portion that connects the latches, wherein the first and the second latch portion include an inclined face that inclines with respect to the insertion direction and where a storage unit is inserted with a maximum angle with respect to the housing, a length in the insertion direction of a position of the inclined face at which a rotating body contacts to a position in an concave portion is longer than a distance in the insertion direction between the first and second rotating body as required in claims 3 and 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/Primary Examiner, Art Unit 2853